Title: To James Madison from Ferdinand L. Claiborne, 8 July 1809
From: Claiborne, Ferdinand L.
To: Madison, James


Sir,
Washington M. Terry. July 8th. 1809
In compliance with a Resolution of the House of Representatives of the Mississippi Territory, I have the honor to transmit you the enclosed address, as adopted by that body.
I feel on this occasion the greater pleasure, since there is no individual, who more than myself, admires the policy pursued by the last Administration, or who is more firmly persuaded, that during your Presidency, the affairs of our Country, will be conducted in a manner the most satisfactory to eve[r]y virtuous and Republican Citizen. Receive I pray you Sir, assurances of my great respect, and permit me to subscribe myself With Sincere Esteem Your most obt. Servt.
Ferdinand L. Claiborne
 
[Enclosure]
Representatives’ Chamber July 5th. 1809
The Representatives of the Mississippi Territory convened for the purpose of nominating ten persons from among whom a Legislative Council shall be appointed, cannot close their Session without expressing their satisfaction on your elevation to the chief Magistracy of the union, an event as grateful to their feelings as it is flattering to the future prospects of the nation. Though partaking but partially of the benefits of our peerless constitution being not yet fully within it’s pale, still the people of this Territory will always feel a deep concern for whatever regards our national interest or honor. We rely sir with the fullest confidence that the Government in your hands will be administered in the true spirit of the Constitution, with a single View to the best interests of our Common Country & according to the exemplar of your late illustrious predecessor. Fully confiding in your talents, Virtue and patriotism, we beg you to accept assurances of our firm Attachment & best wishes for your health & happiness.
Ferdinand L. ClaiborneSpeaker of the House ofRepresentatives
Attest
Beverly R Grayson Clk

